Citation Nr: 9934241	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left lower leg 
disorder, to include arthritis, secondary to the service-
connected right leg disabilities.

2.  Entitlement to service connection for scotoma of the left 
eye.

3.  Entitlement to service connection for small hiatal hernia 
with distal mild esophagitis on a secondary basis.  

4.  Entitlement to an increased rating for traumatic 
arthritis and residuals of fracture of distal third of right 
tibia and fibula, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for gunshot wound 
residuals of the right thigh with compound comminuted 
fracture of the proximal third of the right femur, with 
limitation of motion, currently evaluated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1937 to July 1945, 
March 1946 to February 1959, and from February 1965 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

The Board notes that the RO, in April 1993, denied the 
veteran's claim for entitlement to service connection for a 
left leg condition secondary to his service-connected right 
leg disabilities.  The rating decision characterized the 
claimed disorder as "peripheral neuropathy of feet, 
secondary to alcohol abuse, claimed as left leg condition 
secondary to [service connected] right leg disabilities."  
The veteran did not file a notice of disagreement to initiate 
the appeal process in a timely manner.  Subsequently, the RO, 
as shown as part of a rating decision dated in July 1995, 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
neuropathy affecting the lower extremity, claimed as 
secondary to service-connected disabilities of the right 
lower extremity.  The veteran again failed to initiate an 
appeal to this decision.  The veteran, in November 1996, 
December 1996, and February 1997, raised the issue of 
entitlement to service connection for a left lower leg 
condition with arthritis, alleging that this condition was 
caused, in essence, by his service-connected right leg 
disabilities.  The RO, as shown as part of a rating decision 
dated in August 1997, determined, on a de novo basis, that 
service connection for a left lower leg condition with 
arthritis (knee) as secondary to the veteran's service-
connected right leg disabilities was not warranted.  The 
veteran is shown to have perfected an appeal to this claim.  
The Board notes that the above-discussed claimed left leg 
disorders, namely peripheral neuropathy and arthritis, are 
distinct in nature.  As such, the Board concurs with the 
manner in which the RO adjudicated the issue concerning a 
left leg disorder in August 1997, and finds that the issue is 
both appropriately and correctly stated as set forth on the 
title page of this decision.

The merits of the issue of entitlement to service connection 
for small hiatal hernia with distal mild esophagitis on a 
secondary basis is addressed in the remand portion of this 
decision.  


FINDING OF FACT

1.  All evidence necessary for an equitable adjudication of 
the claims currently on appeal has been obtained by VA.  

2.  A left leg disorder, to include arthritis, is not 
casually related to the service-connected right leg 
disabilities.

3.  There is no competent medical evidence of record which 
establishes a nexus between the currently diagnosed scotoma 
of the left eye and the veteran's military service or any 
incident or event therein.

4.  Postservice medical evidence includes a VA medical 
finding which indicates that Ibuprofen can irritate the 
stomach and occasionally can cause erosions in the esophagus.

5.  The veteran's claim for entitlement to service connection 
for small hiatal hernia with distal mild esophagitis on a 
secondary basis is plausible.

6.  The residuals of the service-connected right tibia/fibula 
disability are productive of no more than slight right knee 
or ankle disability.

7.  Residuals of gunshot wound of the right thigh with 
compound comminuted fracture of the proximal third of the 
right femur results in severe disability of muscles of the 
thigh.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left lower leg disorder, to include arthritis, 
secondary to the service-connected right leg disabilities is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for scotoma of the left eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for small 
hiatal hernia with distal mild esophagitis on a secondary 
basis is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

4.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis and residuals of fracture of distal third 
of right tibia and fibula are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5010 and 
5262 (1999).

5.  The criteria for a rating of 40 percent for residuals of 
gunshot wound of the right thigh are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.65, Diagnostic 
Code 5313 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

Generally

The veteran and his representative contend, in essence, that 
service connection is warranted for a left lower leg disorder 
secondary to the veteran's right leg disability; scotoma of 
the left eye; and for a hiatal hernia with esophagitis due to 
the use of medication to treat the veteran's two service-
connected right leg disabilities.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  The quality and quantity of 
the evidence required to meet this statutory burden of 
necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the veteran in the development of facts pertinent 
to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for a chronic disease, i. e., arthritis, which was 
manifested to a degree of 10 percent disabling within one 
following the veteran's release from active duty.  
38 U.S.C.A. §§ 1101,1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Additionally, in order to be entitled to service connection 
for a disability or disease or injury on a secondary basis, 
the evidence must reflect that the claimed disease or injury 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Judicial 
interpretation of this provision has indicated that service 
connection may be established for additional disability that 
is caused or worsened by service-connected disability.  See 
also Allen v. Brown, 7 Vet. App.  439 (1995); Reiber v. 
Brown, 7 Vet. App. 513 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Left Lower Leg Disorder with Arthritis Secondary to Service-
Connected RightLeg Disabilities

As shown as part of a VA Form 21-4138, Statement in Support 
of Claim, dated in September 1997, the veteran claims that he 
has a left leg disorder which is attributable to his service-
connected right leg disabilities.  Specifically, he claims 
that due to difficulties associated with weight bearing 
associated with his right leg problems, his left leg has 
gotten weaker.  He also claims that he was informed by a 
physician who treated him in Korea that he would eventually 
develop problems in the left leg as a result of his gunshot 
wound to his right leg.  The veteran also mentions, as shown 
in a VA Form 21-4138 dated in January 1995, that as his right 
leg is 5/8 of an inch shorter than his left leg, his left leg 
must carry more of the weight bearing burden.

Service connection is in effect for gunshot wound residuals 
to the right thigh with compound comminuted fracture of the 
proximal third of the right femur, with limitation of motion, 
evaluated as 30 percent disabling, effective in September 
1987.  Service connection is also in effect for traumatic 
arthritis, residuals of fracture of the distal third of right 
tibia and fibula, evaluated as 10 percent, effective in 
September 1987.  

The report of a VA muscle examination dated in February 1993 
shows, in pertinent part, that measurement of each leg from 
the iliac crest to the medical malleolus was 45 1/4 inches.

The first clinical evidence of a musculoskeletal left leg 
disorder is shown by means of a VA examination report in 
February 1993, which refers to genu valgus secondary to 
degenerative joint disease.  A VA acute care clinic report 
dated in April 1996 notes that the veteran complained of left 
leg pain, which he claimed had existed for the past 5 years.  
Degenerative joint disease was diagnosed.  

An October 1996 VA progress note indicates that the veteran 
complained of pain in his left posterior leg for 6 years.  
Degenerative joint disease of the lumbar spine was diagnosed.  

A VA hospitalization discharge summary, dated in December 
1996, indicates that the veteran complained of pain in his 
left knee and ankle, and that no trauma or fall was noted.  

VA X-ray reports dated in December 1996 show that left knee 
degenerative changes were diagnosed.  It was also noted that 
no fracture was identified and that mild to moderate 
hypertrophic spurring of the patella, distal femur, and 
proximal tibia was shown.  Knee joint spaces were normal.  A 
2 millimeter foreign body density within the anterior soft 
tissues of the knee slightly inferior to the patella was also 
noted.  In addition, the report of left ankle X-rays noted 
the presence of mild degenerative changes of the ankle.  

A VA orthopedic examination was conducted in March 1997.  At 
that time the veteran ambulated with a cane in the left hand 
and had a small limp on the right side.  The diagnosis 
indicated that the veteran's history of right femoral 
fracture from a 1952 gunshot wound, and the accompanying 
decreased range of motion of his right hip, necessitated the 
use of the cane in the contralateral hand during ambulation.  
History of right tibia/fibula fracture with no residual 
deficits was also diagnosed.  A diagnosis concerning the 
veteran's left leg was not included in the report.  

To summarize, the evidence of record does show that the 
veteran currently has degenerative joint disease (arthritis) 
of the left knee.  However, an etiologic relationship between 
the veteran's service-connected right leg disabilities and 
his left knee arthritis has not been established.  
Additionally, the veteran has not submitted competent medical 
evidence showing the existence of an etiological relationship 
between his left leg (knee) disorder and his right leg 
service-connected disabilities.  In the absence of evidence 
establishing such an etiologic relationship, the Board finds 
the claim is not well grounded and must be denied.

It is also noted that a review of the service medical records 
does not show that arthritis of the left knee was manifested 
during that time, or was it manifested until many years 
following the veteran's retirement from service in 1967.  The 
Board points out that the veteran does not contend otherwise.  

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
Statement of the Case, and that no further obligations exist 
upon VA pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO based 
on the merits of his claim.  The Board considered the same 
law and regulations.  The Board merely concludes that the 
veteran did not meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.

Scotoma of the Left Eye

As shown as part of a VA Form 21-4138, dated in November 
1996, the veteran claims that while on active duty in Africa 
in February 1943 he was hit in the forehead with an 8-pound 
sledgehammer over the left eye.  He alleges that this 
incident occurred while he was serving with the 1st 
Automotive Maintenance Co., 1st Division while he was laying 
cable, and that since that time he has suffered from partial 
loss of vision which causes him to only see the outer edge of 
an object.  He adds that he has been told that this condition 
is due to the development of a lesion which was caused by the 
claimed head injury.

Review of the veteran's service medical records does not show 
that he incurred a trauma to his forehead, as claimed, in 
February 1943.  A Report of Medical Examination dated at the 
time the veteran was recalled onto active duty, January 1965, 
shows that while he was diagnosed with defective distance 
vision, clinical evaluation of the eyes was noted to be 
normal.  In addition, he complained of trouble while reading 
in July 1967; executive type bifocals were ordered at that 
time.  The report of his Report of Medical Examination at 
retirement, dated in July 1967, indicates that myopia was 
diagnosed.  

The report of VA examination dated in June 1959 indicated 
that examination of the veteran's eyes was normal.

Of record are private medical records from The Buzard Eye 
Institute for Corneal and Refractive Surgery, which show that 
in April 1995 the veteran was diagnosed with macular 
degeneration of the left eye.  An examination report is shown 
to include additional diagnoses of senile cataracts, greater 
in the left than right eye; and macular "Heme" of the left 
eye.  

The veteran received intermittent treatment at a VA medical 
facility in 1994 for eye complaints.  A July clinical record 
contains diagnoses of age-related macular degeneration (ARMD) 
left eye and mild cataracts.  An August progress note 
indicates that he was referred from a civilian optometrist 
with ARMD of the left eye and for cataracts.  

A VA progress note dated in January 1995 included diagnoses 
of bilateral ARMD and left eye scar.  

Review of an Amsler Recording Chart, dated in June 1996, 
notes that scotoma of the left eye was indicated.  

A VA medical record consultation sheet dated in October 1996 
is shown to contain a provisional diagnosis of cataract and 
decreased central vision of the left eye.  

A VA visual examination was conducted in March 1997.  The 
report indicated that the veteran had a history of cataracts 
and hemorrhaging in the macula of the left eye secondary to 
ARMD.  The veteran complained of having a big blind spot in 
the center of his left eye vision for the last three years.  
The diagnoses provided were mild cataracts in both eyes; 
mildly hyperopic in both eyes; and a pigment epithelial 
detachment in the left eye with surrounding lipid, most 
likely due to ARMD.  It was also noted that an Amsler grid 
showed a large central blind spot.  

To summarize, the veteran's statements are competent evidence 
when describing the symptoms associated with his claimed left 
eye disorder.  However, lay assertions of medical causation, 
or substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Espiritu, supra.  

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence which 
establishes a link between the inservice disease or injury 
and the current disability.  See Caluza, supra.

In this regard, while the veteran was diagnosed with 
defective distance vision in January 1965, clinical 
evaluation of the eyes was noted to be normal at that time.  
He is also shown to have complained of trouble reading in 
1967.  Additionally, at the time of his service retirement in 
1967 the veteran was diagnosed with myopia.  However, scotoma 
is not shown to have been diagnosed during the veteran's 
period of service, and was not diagnosed until 1996.  

The veteran has asserted that his current left eye disorder, 
scotoma, is a residual of a traumatic incident occurring in 
1943 when he was hit in the forehead over his left eye by a 
sledgehammer.  The evidence of record does not go to support 
this assertion.  As noted above, the first post service 
clinical evidence of scotoma was in 1996, approximately 30 
years following his release from active duty.  This is many 
years after service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus between his scotoma of the left eye and 
the veteran's active duty or any injuries to the head or eyes 
during service.  Accordingly, his claim is not well grounded 
and must be denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette, 
supra.  Finally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

Small Hiatal Hernia with Distal Mild Esophagitis on a 
Secondary Basis

The veteran and his representative contend, in essence, that 
the veteran has a small hiatal hernia with distal mild 
esophagitis which is attributable to his taking certain 
medication, specifically, Ibuprofen, for treatment of pain 
associated with his service-connected right leg disabilities.  
As such, it is contended, service connection on a secondary 
basis is accordingly warranted.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

As pointed out above, in order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza, supra, aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Additionally, and as also noted above, in order to be 
entitled to service connection for a disability or disease or 
injury on a secondary basis, the evidence must reflect that 
the claimed disease or injury is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1999).  See also Allen, supra. 

The veteran has indicated, as shown as part of a VA Form 21-
4138 dated in February 1997, that he has taken several 
different medications over the years since incurring his 
service-connected right leg injuries in order to treat the 
pain associated therewith.  These medications are noted to 
include:  Ibuprofen (600 milligrams, 3 times per day for 3 
years); anti-inflammatory type pain medication (for 
approximately 7 years); over-the-counter type medications 
(for approximately 30 years).  He also asserts that he has 
experienced problems with swallowing for about 3 years, and 
that he was admitted into a VA medical facility (VAMC) 
located in Lake City, Florida in December 1996 to have food 
removed from his esophagus.  He adds that he was prescribed 
Cimetidine to relive this condition.  Id.  

Review of a VA discharge summary, dated in December 1996, 
from the Lake City, Florida VAMC shows that the veteran was 
diagnosed with small hiatal hernia with distal mild 
esophagitis.  Medications on admission were noted to be 
Amlodipine, Ibuprofen, and Propoxyphene-N.  
Esophagogastroduodenoscopic testing revealed small hiatal 
hernia with distal mild esophagitis.  No ulcer or neoplasm 
was detected.  Discharge medication included Tagamet, 
Amlodine, and Ibuprofen.  

The record also reflects that the veteran recently underwent 
a VA esophagus examination in July 1997.  He gave a history 
of gastrointestinal reflux problems for the past 20 years.  
The examiner noted that the veteran had previously been 
evaluated by gastrointestinal physicians in the past, but 
that dictation was not then available.  The examiner added 
that only gastroenterology could comment on the etiology of 
the veteran's esophageal problems.  The examiner, in 
providing an assessment, indicated that the veteran had a 
history of reflux disease for 20 years and that further 
evaluation of this problem has been performed by the 
Gastroenterology Division.  He added that the veteran takes 
Ibuprofen which can irritate the stomach and occasionally can 
cause erosions in the esophagus.

It is noted that the veteran's above-discussed testimony is 
credible with regard to his subjective complaints and 
history.  See Espiritu, supra.

To summarize, the evidence tends to show that the veteran has 
taken several different medications, including Ibuprofen, to 
treat his service-connected right leg disabilities.  The 
Board is aware that while the VA physician supplied the 
above-mentioned medical statement in July 1997 as to certain 
effects the taking of Ibuprofen can have as relating to the 
gastrointestinal system, it was made clear by the examiner 
that he did not have the opportunity to review the complete 
evidentiary record.  In view of the evidence of record, 
including the assertions made by the veteran in the course of 
his appeal as well as the medical findings as reported in 
July 1997, the Board finds the claim to be well grounded.  


Increased Ratings

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Additionally, an evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  

The Court has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999). 

Residuals, Fracture of the Distal Third, Right Tibia and 
Fibula

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected right 
tibia/fibula disability is warranted.  In his substantive 
appeal, dated in January 1998, he complained that his 
traumatic arthritis condition was compounded by his unsteady 
gait and trauma to the bone and muscle.  

The record shows that the service-connected right 
tibia/fibula disability currently is rated as 10 percent 
disabling under Diagnostic Codes 5010 and 5262 of VA's 
Schedule for Rating Disabilities (Schedule).  See 38 C.F.R. 
§ 4.71a (1999).

Diagnostic Code 5010 mandates that arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis under Diagnostic Code 5003 which, in 
turn, mandates that degenerative arthritis is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003, 5010 
(1999).

When the limitation of the motion of the pertinent joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by the limitation of 
motion, to be combined, but not added, under Diagnostic Code 
5003.  Additionally, if there is no evidence of limitation of 
motion, a 10 percent rating will be warranted when there is 
radiographic (x-ray) evidence of the involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent rating will be warranted if such involvement is 
accompanied by occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1999).

Under Diagnostic Code 5262, a 10 percent rating is warranted 
when impairment of the tibia and fibula is manifested by 
their malunion, and with slight knee or ankle disability.  A 
20 percent rating is warranted when impairment of the tibia 
and fibula that is manifested by their malunion, with 
moderate knee or ankle disability.  A 30 percent rating is 
for application for impairment of the tibia and fibula that 
is manifested by their malunion, with marked knee or ankle 
disability.

A review of the evidence reflects that the service medical 
records show that the veteran was treated in July 1951 for a 
simple fracture of the distal third of the right tibia and 
fibula, with no artery or nerve involvement, following an 
accident where he twisted his ankle.  A closed reduction was 
accomplished at the time of the accident and a cast was 
applied.  

The veteran was afforded a VA general medical examination in 
June 1959.  The examination revealed no sign of tenderness, 
swelling, or crepitation on motion.  Additionally, no 
limitation of motion was present as concerning any of the 
joints of the lower extremities.  Special examination of the 
right ankle was also noted to show no abnormality.  The 
diagnosis was, in pertinent part, old healed fracture of the 
right ankle, internal and internal malleoli, with neither 
limitation of motion nor deformity noted to be manifested.  

In July 1959 the RO granted service connection for fracture 
residuals of the right tibia and fibula and assigned a zero, 
or noncompensable, evaluation under Diagnostic Code 5299.  
See 38 C.F.R. § 4.20 (1999) (unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99").

A VA examination was conducted in October 1987.  At that 
time, the veteran reported that he was unable to walk any 
distance because his right leg, femur, and ankle were all 
weak very weak.  Right ankle examination showed range of 
motion as follows:  dorsiflexion - 5 degrees, plantar flexion 
- 60 degrees, supination - 20 degrees, and pronation - 10 
degrees.  Post traumatic degenerative changes in the knee and 
post traumatic degenerative changes in the right ankle were 
also reported.  The diagnosis was post traumatic degenerative 
changes, right lower extremity secondary to gunshot wound to 
right proximal femur.  

The RO, as shown on a rating decision dated in November 1987, 
increased the disability rating assigned to the right 
tibia/fibula disability to 10 percent, and, in so doing, 
rated the disorder under Diagnostic Codes 5010 and 5262.  The 
10 percent rating assigned in November 1987, which the Board 
points out included consideration of arthritis, has since 
remained in effect.  

A VA muscle examination was conducted in February 1993.  The 
evaluation showed that the veteran walked with no obvious 
limp.  He was able to squat and rise without difficulty.  
Measurement of each leg from the iliac crest to the medial 
malleolus was reported as 45 1/4 inches.  A diagnosis of mild 
genu valgus due to degenerative joint disease was shown.  The 
veteran received intermittent treatment at VA outpatient 
clinics from 1992 to 1996 for several problems, including 
complaints pertaining to his lower extremities.

A VA orthopedic examination was conducted in March 1997.  
This is noted to be the most recent examination of the 
veteran's service-connected right tibia/fibula disability.  
At that time the veteran denied having any residual deficits 
arising from his right distal tibia/fibular fracture.  He 
ambulated with a cane in the left hand, and had a small limp 
on the right side.  X-rays taken of the right tibia at the 
time of the examination were noted to demonstrate no evidence 
of residual fracture.  The diagnosis was, in pertinent part, 
history of right tibia/fibula fracture, with no residual 
deficits.  

To summarize, the veteran has asserted that his traumatic 
arthritis is compounded by his unsteady gait.  His statements 
describing the symptoms of his right tibia/fibula disability 
are considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.  

The report of the most recent VA examination, while 
mentioning that the veteran had a small limp on the right 
side and ambulated with a cane in the left hand, showed that 
the veteran denied any residual deficits associated with his 
service-connected right tibia/fibula disability.  In 
addition, the diagnosis indicated that the veteran had no 
residual deficits related to the disability.  

After reviewing the record, it is the Board's judgment that 
the residuals of the right tibia/fibula injury do not satisfy 
the rating criteria as previously set forth a higher 
evaluation.  The veteran's complaints are not shown to 
produce any additional functional limitation than is 
contemplated by the 10 percent rating now in effect.  See 38 
C.F.R. § 4.40 (1999); see also DeLuca, supra.  In view of the 
foregoing, therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for traumatic arthritis and residuals 
of fracture of distal third of right tibia and fibula.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's right tibia/fibula 
disability.  Specifically, the evidence does not reflect that 
the degree of impairment resulting from the injury residuals 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1999).

Residuals, Gunshot Wound, Right Thigh

Concerning this claim, the veteran and his representative 
contend, in essence, that an increased rating for his 
service-connected gunshot wound residuals of the right thigh 
and femur is warranted.  The Board finds this claim for an 
increased rating to be well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle, supra.

The veteran in his substantive appeal, dated in January 1998, 
argues that VA has incorrectly rated his gunshot wound as a 
fracture to the bone.  He adds that the bone was shattered 
and that he lost 6 inches of the femur bone which 
demonstrates more than a fracture.  In addition, he asserts 
that he suffered severe muscle and nerve damage with weakness 
of the entire right leg.  

Review of the service medical records shows that the veteran 
incurred a gunshot wound to the right upper thigh with severe 
comminution of the femur on May 31, 1952.  An undated 
clinical record indicates that the veteran complained of a 
painful right hip since May 31, 1952.  The record indicated 
that on May 31, 1952, the veteran was struck in the right 
femur sustaining a compound fracture of the bone as a result 
of being struck by a 30 caliber rifle bullet.  It was noted 
that he was off duty, on authorized liberty, at this time.  
The record also noted that he was taken to the Lake City, 
Florida VA hospital where his compound fracture was debrided 
and closed.  The posterior wound drained for 3 weeks, and the 
femur was placed in balanced traction.  It was also noted 
that the fracture of the proximal 1/3 of the femoral shaft 
healed in fair position and alignment and on August 5, 1952, 
he was discharged to duty.  He continued to have pain and 
swelling of the right leg, and on August 21, 1952, he was 
seen where X-ray films showed incomplete bony healing of the 
femoral fracture.  Admission was advised at that time for the 
fitting of a brace.  

Another service medical record shows that the veteran 
incurred, on May 31, 1952, a missile gunshot wound, from a 
30-30 rifle, to the right thigh; no artery or nerve 
involvement.  In addition, a compound comminuted fracture of 
the right thigh, of the proximal third of the right femur and 
extensive soft tissue damage; no artery or nerve involvement.  
The record further noted that the veteran was accidentally 
shot at 2145 hours in Lake City, Florida while driving down 
Washington Street when a man shouted to him.  The veteran 
indicated that he stopped to talk to this man and in the 
course of the conversation was shot in the right thigh.  

The report of X-ray examination of the right hip, dated on 
August 21, 1952, revealed a fairly recent fracture 
intertrochanteric and proximal femur shaft with considerable 
lateral displacement and upward overriding of the distal 
femur fragment.  The trochanteric hip fragment was adducted.  
Moderate fibrous callus union was noted.  Multiple metallic 
foreign bodies were noted to be scattered throughout the 
fracture area.  Missile penetrating comminuted fracture of 
the right femur was also noted, as was moderate 
decalcification of the bones.  

A clinical record, dated on August 25, 1952, shows that two 
well healed wounds were present on the right thigh; a small 
one posteriorly (exit wound) and a larger one (3 inches X 1/2 
inch) anteriorly below the greater trochanter about 3 inches.  
It was also reported that there was 1/4 inch shortening of the 
right leg (right - 41 1/4 inch vs. left - 41 1/2 inch).  In 
addition, 1/2 inch disuse atrophy of the right quadriceps 
muscle.  The right knee was noted to show range of motion 
from 60 to 177 degrees, with no ligimentation instability.  A 
healed femoral condylar pin 3 inches above the knee was also 
mentioned to be shown.  

A Report of Medical Examination dated in October 1958 
contained a diagnosis of 1/4 inch pelvic tilt to the right with 
slight crepitation over right thigh scar.  Reports of Medical 
Examinations dated in November 1958 and December 1958 
contained the same diagnosis.  

A X-ray record, dated in January 1959, showed evidence of an 
old, severely comminuted fracture of the surgical neck of the 
femur, with considerable callus formation and healing.  
Excellent alignment and position was shown.  Multiple 
metallic foreign bodies in the soft tissue and bone was 
mentioned to be present.  No evidence of inflammatory 
reaction was mentioned, and it was noted that the hip joint 
itself was not involved. 

A VA examination was conducted in June 1959.  The report 
stated that the veteran claimed that he had been shot in 1952 
while deer hunting in Lake City, Florida, and that he 
sustained a through and through wound to the right thigh.  X-
rays showed an extensive deformity of the upper shaft of the 
right femur extending to the trochanteric level.  The 
deformity was noted to be consistent with the presence of a 
severely comminuted, but healed fracture.  Bony union was 
noted to have been reestablished.  The diagnosis was scars, 
proximal, 3rd, right thigh (3 1/2 inch x 1 inch), scar, wound 
of entrance, and surgery, anterior aspect; and a 2 1/4 inch x 1 
1/4 inch scar posterolateral aspect, proximal third, wound of 
exit.  Both scars were noted to be slightly depressed, non-
adherent, nontender, nonsymptomatic, and not disabling in 
themselves.  

A Report of Medical Examination dated in January 1965, the 
time of the veteran's recall to duty, contained mention of a 
bullet entrance and exit wound of the right upper thigh.  

A radiographic report, showing a request date in May 1967, 
indicated that the hip joint had no significant 
abnormalities.  Old shrapnel in the area of the trochanter 
was noted.  

A Report of Medical Examination dated in July 1967, the time 
of the veteran's retirement, noted that shrapnel associated 
with a gunshot wound was located in the right hip.  

In July 1959, the RO granted service connection and a 10 
percent disability rating for fracture residuals of the right 
thigh and right femur due to gunshot wound under Diagnostic 
Code 5313 of the Schedule, effective March 1, 1959.

Postservice medical evidence of record pertinent to the 
disability currently at issue consists of VA examination 
reports.  The report of a VA examination dated in October 
1987 shows that the veteran complained that he could not walk 
any distance because his right leg, femur, and knee were very 
weak.  He added that the pain had progressively worsened and 
that he occasionally experienced a locking sensation in the 
hip.  X-rays revealed multiple foreign bodies in the right 
hip with a large mass of healing bone in the trochanteric and 
subtronchteric regions with mild degenerative changes in the 
superior weight bearing dome of the femoral head in the 
acetabulum.  The diagnosis was post traumatic degenerative 
changes, right lower extremity secondary to gunshot wound to 
right proximal femur.  

Subsequently, the RO, in November 1987, increased the 
disability rating assigned to the disability at issue to 30 
percent.  The disability was characterized at that time as 
gunshot wound residuals of the right thigh with compound 
comminuted fracture of proximal third of right femur, with 
limitation of motion.  This 30 percent rating was shown to be 
effective on September 9, 1987.  

The report of a VA muscles examination given the veteran in 
February 1993 contained, in pertinent part, diagnoses of old 
fracture of the right proximal femur with mild functional 
disability and traumatic arthritis of the right hip.  
Examination showed the veteran to have no obvious limp on 
ambulation.  Well healed scars were documented.  
Specifically, a 3 inch scar on the right anterior thigh just 
below the inguinal area and another 1/2 inch scar on the right 
lateral surface of the thigh, just below the buttocks.  Range 
of motion of the right hip was reported as 100 degrees of 
flexion.  Measurement of each leg from the iliac crest to the 
medial malleolus was reported as 45 1/4 inches.  The veteran 
was able to squat and rise without difficulty.  

VA X-rays of the right femur, dated in February 1993, showed 
old fracture of the proximal shaft of the femur extending up 
the intertrochanteric area, with multiple metallic fragments.  
Bony fragments were also noted to be seen over the lateral 
aspect anteriorly from the old fracture nonunited.  Arthritic 
changes were shown around the hip joint.  

It is noted that VA treatment records, dated from 1992 to 
1996, have been associated with the clams folder; however, 
these records are not shown to concern treatment received by 
the veteran for residuals of his right thigh gunshot wound 
injury.

A VA orthopedic examination report is also shown to be of 
record.  This report, dated in March 1997, is the most recent 
examination of record concerning the veteran's right hip.  
The report shows that the veteran asserted that he had 
experienced decreased loss of motion of his hip and pain with 
ambulation over the years since the initial 1952 accident.  
Examination revealed that he ambulated with a cane in the 
left hand, and that he had a small right-sided limp. Right 
hip range of motion was reported as:  flexion - zero to 90 
degrees; abduction - 40 degrees; adduction - zero degrees; 
external rotation - 45 degrees; and internal rotation - zero 
degrees.  The examiner noted that the veteran had intact 
motor and sensation with the right lower extremity, with 
decreased sensation in the L5 and S1 distribution on the 
left.  

The report also cited VA X-rays which were taken in 1987; no 
X-rays are shown to have been taken at the time of the 1997 
examination.  The 1987 X-rays were noted to show a prior 
right femur fracture in the subtrochanteric region.  This was 
noted to be healed, but the bone was noted to be greatly 
increased in size due to callous formation.  Residual 
shrapnel was also noted.  No significant arthritis was 
reported to remain in the hip.  The diagnosis was history of 
right femoral fracture from a gunshot wound in 1952.  Some 
decreased range of motion of the hip was noted, which, it was 
indicated, was likely from the stiffness from the healing and 
prolonged traction required to heal the fracture.  This was 
noted to necessitate the use of a cane in the contralateral 
hand during ambulation. 


The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries have been changed.  Specifically, on June 3, 1997, 
the VA published a final rule, effective July 3, 1997, to 
amend the section of the Schedule for Rating Disabilities 
dealing with muscle injuries.  62 FR 30235, June 3, 1997.  
The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 1 
Vet. App. 519, 521 (1991).

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to June 3, 1997.  (In June 1997 the service 
representative requested consideration of 38 C.F.R. § 4.72.)

As indicated, new criteria for rating muscles injuries became 
effective July 3, 1997.  The veteran's claim was subsequently 
received in December 1997.  In this case, the relevant muscle 
injury is rated under 38 C.F.R. Part 4, Diagnostic Code 5313 
(Muscle Group XIII).  The 30 percent rating for the 
disability at issue contemplates moderately severe disability 
involving Muscle Group XIII. 

38 C.F.R. § 4.56 (1999) provides guidance in evaluating 
disabilities residual to healed wounds involving muscle 
groups due to gunshot trauma.  A moderately severe disability 
of the muscles may result from through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The history of the disability 
should be considered including service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscle wounds should also be noted.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  
Objective evidence of a moderately severe disability includes 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c) 
(1999).

"Severe" muscle disability usually results from through-and-
through or deep penetrating wounds as a result of high 
velocity missiles, or large or multiple low velocity 
missiles, or shattering bone fracture with extensive 
debridement, or sloughing of soft parts, or intermuscular 
binding and cicatrization.  Ordinarily, this results in 
extensive ragged, depressed and adherent scars of the skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile(s).  Palpation should indicate moderate 
or extensive loss of deep fascia or of muscle substance. 
Affected muscles do not swell and harden normally during 
contraction.  38 C.F.R. § 4.56(d) (1999).

In this case, service medical records show that the veteran 
sustained a through and through gunshot wound to the thigh 
with compound comminuted fracture of the femur.  The wound 
was debrided and closed.  The fracture healed in fair 
position.  Following traction, he was issued a comfortable 
brace and then underwent therapy to strengthen the 
quadriceps. He was returned to duty about three months post- 
injury.  Findings on the initial VA examination included 
retained metallic fragments in the soft tissue of the 
fracture area, small entry and exit wound scars and a 
surgical scar, all on the right thigh.  The scars were non- 
adherent and non- disabling.  There was no limitation of 
motion of the right hip, no shortening and no deformity.  In 
contrast, current findings include a small right- sided limp 
and decreased range of motion of the hip.  The veteran has 
also complained of increased hip pain with walking.

Although the service medical records do not state that the 
gunshot wound involved muscle injury, the nature of the 
through and through wound, and the treatment thereof, is such 
as to create a reasonable doubt that the wound resulted in 
muscle injury.  This, in addition to causing shattering bone 
fracture.  These findings, along with the more recent ones, 
establish severe disability involving Muscle Group XIII.  
Accordingly, a 40 percent rating is warranted.


ORDER

Entitlement to service connection for a left lower leg 
disorder, to include arthritis, secondary to the service-
connected right leg disability is denied.

Entitlement to service connection for scotoma of the left eye 
is denied.

The claim of entitlement to service connection for small 
hiatal hernia with distal mild esophagitis secondary due to 
the use of medication (Ibuprofen) taken for service-connected 
right leg disabilities is well grounded.  To this extent 
only, the appeal is granted.

Entitlement to an increased rating in excess of 10 percent 
for traumatic arthritis and residuals of fracture of distal 
third of right tibia and fibula is denied.  

Entitlement to an increased rating to 40 percent for gunshot 
wound residuals of the right thigh is granted, consistent 
with the payment of monetary benefits.


REMAND

Because the claim of entitlement to service connection for 
small hiatal hernia with distal mild esophagitis on a 
secondary basis is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy, supra.

In this instance, a VA examination should be conducted to 
ascertain the etiology of the small hiatal hernia with distal 
mild esophagitis.  Specifically, medical opinion as to the 
causal relationship, if any, between medications taken by the 
veteran and the hiatal hernia with esophagitis should be 
sought.  

The Board regrets the delay occasioned by this Remand 
decision, in issuing a final decision in the veteran's 
appeal.  However, under the circumstances discussed above, 
the Board finds that a Remand is warranted in order to enable 
any decision ultimately reached by this Board to have any 
prospect of withstanding scrutiny by the Court.  For those 
reasons and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records which have not 
been submitted concerning treatment 
received for his claimed 
gastrointestinal-related problems.  The 
veteran should be informed that he has a 
right to present any additional evidence 
or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  A VA examination by a 
gastroenterologist should be performed in 
order to determine the nature, severity, 
and etiology of any gastrointestinal 
disorder, to include small hiatal hernia 
with distal mild esophagitis.  

If a diagnosis of a gastrointestinal 
disorder(s), to include hiatal hernia 
with esophagitis, is made, it is 
requested that the examiner render an 
opinion as to whether it is as least 
likely as not that medications taken by 
the veteran for treatment of his service-
connected right leg disabilities caused 
or aggravated any diagnosed 
gastrointestinal disorder.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the examination.  
A complete rational for any opinion 
expressed should be included in the 
examination report 
3.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1999).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder, and ensure that all of the 
aforementioned development action has 
been conducted and completed.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for small hiatal hernia with 
distal mild esophagitis on a secondary 
basis, in light of 38 C.F.R. § 3.310 
(1999) and Allen, supra.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, to include all pertinent and applicable law and 
regulations, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







